DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 2 states “a second plurality of cut points” it is unclear if there is a first plurality of cut points and where the first plurality of cut points is located in relation to the second plurality of cut points. 
Claim 23, line 3, states “a cortex” it is unclear if applicant is setting forth a separate distinct cortex or is referring to the cortex set forth in claim 1. Appropriate correction is required.
Claim 24, line 1, states “wherein a first knot of the at least two hair bundles” it is unclear how the first know is of the at least two hair bundles. It appears it would be “a first hair bundler of the at least two hair bundles”. Appropriate correction is required.
Claim 24, “the first knot” and “the second knot” lack a prior antecedent.
Claim 25, line 1, states “wherein a second knot of the at least two hair bundles” it is unclear how the first know is of the at least two hair bundles. It appears it would be “a first hair bundler of the at least two hair bundles”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US 2020/0245706) in view of Kim et al. (US 2016/0262482).
Durand discloses a hand-tied hair weft, comprising a number of filaments (11) configured to provide a cortex and configured such that the filaments form a plurality of knots along a length of the cortex; and at least two bundles of hair (22) fixed to the number of filaments, wherein each two adjacent bundles of hair are separated by one or more knots (15) (paragraph 24) formed by the number of filaments (see Figure 2; paragraph 24). Regarding claim 7, each hair bundle (22) of the at least two hair bundles comprises a number of strands of hair (21) (see Figure 2). Regarding claim 8, each two adjacent hair bundles (22) are separated by two knots (15) formed by the number of filaments (see Figure 2; paragraph 24). Durand does not disclose the at least two bundles of hair are directly coupled to the filaments.  Kim et al. teach a filament (14) 
Durand and Kim et al. disclose the claimed invention except for the number of filaments comprise three or more filaments. However, Durand discloses the thread can be an elastomeric cord, cords are by definition “thin, flexible string or rope made from several twisted strands.” It would have been obvious to one having ordinary skill in the art before the effective filing date to the elastomeric cord of Durand be a twisted thread forming three or more filaments, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use such as providing extra strength with a twisted cord. Regarding claim 4-6 and 11-13, wherein the knots comprise a stopper knot, an overhand knot, or a whipping knot. Durand teaches the knots, paragraph 24 “the spacers can comprise knots that are tied along the track”, but does not specifically disclose the type of knot. It would have been an obvious matter of design choice to have the knot of Durand be a stopper knot, an overhand knot, or a whipping knot, since applicant has not disclosed that these knots solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the knot of Durand. Regarding claims 21-26, Durand discloses a first and second knots wherein first and second hair bundles are located adjacent the knots (see Figure 4).  Durand does not disclose having cut points located between the first and second knots so that the second knots are configured to . 

Response to Amendment
The declaration under 37 CFR 1.132 filed 3/15/2022 is insufficient to overcome the rejection of claims 1-14 based upon 35 U.S.C. 102(a)(1) as being anticipated by Durand (US 2020/0245706) as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments filed 3/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/21/2022